 In the Matterof CLAYTON MANUFACTURINGCOMPANYandUNITEDELECTRICAL, RADIO AND MACHINEWORKERS OF AMERICA, CIOCase No. C-2713.-Decided October ^?5, 194,3DECISIONANDORDEROn August 27, 1943, the Trial Examiner issued his IntermediateReport in, the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and that it takecertain affirmative action as set forth in the copy of the IntermediateReport annexed thereto.Thereafter the respondent filed exceptionsto the Intermediate Report, and a brief in support of its exceptions.The Union has not excepted to the findings and recommendations ofthe Trial Examiner.The Board has considered the rulings made bythe Trial Examiner at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.Upon request of the respondent and pursuant to notice, a hearingwas held before the Board in Washington, D. C., on October 19, 1943,for the purpose of oral argument.The respondent alone was repre-sented at and participated in the hearing.The Board has considered the Intermediate Report, the exceptionsand brief filed by the respondent, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERUpon the entire record in the case, andpursuantto Section 10 (e)of the National Labor Relations Act the National LaborRelationsBoard hereby orders that the respondent, Clayton ManufacturingCompany, Alhambra, California, and its officers,agents, successors,and assigns, shall:1.Cease and desist from interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted53 N L R.B., No. 8.28 CLAYTON MANUFACTURING COMPANY29activities for the, purpose of collect've bargaining or other mutualaid or protection, as guaranteed in ection 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post immediately in conspicuous places in its plant at Alham-bra, California, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraph 1 of this Order;(b)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be,and it hereby is,dismissed insofar as it alleges that the respondent has engaged inunfair labor practices, within the meaning of Section 8 (3) of theAct.MR. GERARDD. REILLY took no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr. Maurice J. NicosonandMr. Bartlett Breedfor the Board.Mr. Cecil W. Collins,of Los Angeles, Calif., for the respondent.Mr. William A. R. Smith,of Los Angeles, Calif., for the Union.STATEMENT OF THE CASEUpon amended charges duly filed by United Electrical, Radio and MachineWorkers of America, affiliated with the Congress of Industrial Organizations,herein called the Union, the National Labor Relations Board, herein called theBoard, by its Regional Director for the Twenty-first Region (Los Angeles, Cali-fornia), issued its complaint dated June 22, 1943, against Clayton ManufacturingCompany, herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act. Copies of the complaint,accompanied by notices of hearing, were duly served upon the respondent and theUnion.Concerning the unfair labor practices the complaint alleged in substance thatthrough its officers, agents and employees the respondent: (1) on or about Feb-ruary 13, 1943, questioned its employees about their union participation andsolicited their opinions concerning unionization of the plant; on or about thesaid date, told the employees that certain privileges granted them by therespondent would be taken away if they joined the Union; in or about February1943, asked certain employees if other employees had been discussing the Union;on or about the said date, told employees that no union was needed or necessaryin the respondent's plant; on or about February 13, 1943, told its employees thatitwould discharge all of them if necessary in order to prevent the plant's559015-44-vol 53-4 30DEOISIOTOS OF NATIONAL LABOR RE!LATIiOT'S!BOARDunionization ; on or about the said date, told its employees that it would dischargethose who joined the Union; (2) on or about February 16 and 18, 1943, dis-charged George M. Willett and William H. Sothcott, respectively, and has sincerefused to reinstate them because they joined and assisted the Union and en-gaged in concerted activities with other employees for their mutual aid andprotection.The respondent filed an answer in which it denied that it had en-gaged in any of the unfair labor practices, alleged in the complaint,' and allegedcertain affirmative matter by way of defense.'Pursuant to notice, a hearing was held in Los Angeles, California, on August2 and 3, 1943, before the undersigned, the Trial Examiner duly designated bythe Chief Trial Examiner.The Board and the respondent were representedby counsel, and the Union by its representativeAll participated in the hear-Full opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues-was affoi ded all parties.At the, beginning of'the hearing counsel for the Board moved that the com-plaint be dismissed insofar as it alleged that the respondent had discriminated inregard to the hire and tenure of employment of Willett. There was no objection,and the undersigned granted the motion. At the close of the hearing counsel forthe Board moved that the complaint be amended to conform to the 'proof withrespect to such matters as spelling and dates.The- motion was granted without.objection, and a similar motion of the respondent's counsel was granted as tothe respondent's answer.Also, at the close of the hearing, counsel for theBoard and the respondent, respectively, presented oral argument before theundersignedNo briefs have been filed with the undersigned, although theparties were afforded an opportunity to do so.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTClayton Manufacturing Company is a California corporation, having its plantand principal place of business at Alhambra, California, where it is engaged in themanufacture and sale of machinery, including vapor cleaning machines, steamgenerators, hydraulically operated valves, boring bars and holders, and pro-cessors of cleaning compounds.The principal products purchased by the re-spondent in its manufacture of machinery are steel, brass, electrical materials,transformers, pipes, valves and fittings, and wire for electrical wiring.Thetotal approximate value of the respondent's, purchases during the fiscal year end-ing June 30, 1942, was $560,000.' The approximate value of such purchaseswhich originated outside the State of California was'$308,000.Total sale's, ap-proximating $1,588,000, were made by the respondent during the fiscal year whichended June 30, 1942, and the approximate value Of the products shipped to pointsoutside the State of California during that year was $1,368,000.mH THE ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America, affiliated with theCongress of Industrial Organizations, is a labor organization admitting to mem-bership employees of the respondent.1For a statement of affirmaa a matter alleged in the answer,see "The alleged discrimina-tion against Sotlicott" discussed,intra'The union representative did not call or interrogate witnesses.The respondent concedes that it is engaged in conaneice within the meaning of the Act. CLAYTON MANUFACTURING COMPANY31III.THE UNFAIR LABOR PRACTICESA. Intel Terence, restraint, and coercionOn February 8, 1943,4 W. A. Schupbach, D. C. Peck and Fred Darlow, threeemployees of the respondent, approached William H. -Sothcott, another employee,and asked him to write a letter, placing them in communicatibn with the Union.Sothcott agreed to do so, and drafted such a letter the next day, suggesting thatthe Union had an opportunity to organize the employees at the respondent'splant, and pledging support to the venture.Peck and Schupbach joined Sothcottin signingit,and later that day Sothcott mailed it.Thereafter, on the nightof February 13, Sothcott told 0. L. Brown, night foreman of the respondent'smachine shop, that he understood Peck was being blamed for organizing activi-ties.Sothcott continued that lie himself, and not Peck, had written the lettertoThe Union. Sothcott further said to Brown on this occasion, "Red, I guess Ihave prohalrly stuck my neck out. Some of the boys came to me and asked meto contact the union organization, and write a letter, which I have done . . .We are having a meeting tomorrow afternoon." According to the testimony ofSothcott,Foreman Brown told him on this occasion, "Well, I am sorry, Bill,but we don't need a union here and I would like a chance to adjust thecondition here myself. I haven't had a chance to adjust them and I would likea chance to do,so." ` Sothcott further testified that lie told Brown it was toolate, as there was to be a union meeting on Sunday, the following day. Brownconceded in his testimony that a conversation with Sothcott about the Unionhad taken place at about the time described by Sothcott, but gave a differentversion of it.He testified that Brown told him on this occasion something abouta union meeting which was to be held and said, "Well, I guess I am sticking myneck out."Brown testified that he replied to Sothcott, "So far as I know, youare not to me." Since, as found below, Brown made other similar remarks inopposition to the Union at about this same time, the undersigned finds thatBrown made the remarks attributed to him by Sothcott as set forth above.The plan of the Union to hold a meeting on February 14 has been mentioned.Roger Van Hernelryck, an employee of the respondent, testified that shortlybefore this attempt of the Union to hold a meeting, Foreman Brown came tothe machine where the former was at work and,questioned him regarding hisattitude toward a union ; that Brown stated, lie had not "had any satisfactorydealings with unions," and that he had left his employment "at North American,"because the union at that plant had failed to obtain a wage increase for himafter trying to do so for about 3 months.Moreover, Bertha 0. Luckey, whowas formerly an employee of the respondent and under Foreman Brown's super-vision, testified, that at a lunch period within a week after the discharge ofSothcott,° 'discussed below, Foreman Brown stated, in the presence of a groupof employees, that "if the union got in there we would lose our coffee hour,rest periods, wouldn't have any time to smoke, cokes, or anything else."Luckeysimilarly testified that about that time Harold M Vallentine, superintendentof the night shift, likewise made substantially the same statement to her onenight at her drill press, as well as to a group of employees one night during thecoffee period.Fred Darlow, the employee, mentioned above, corroboratedAll dates refer to the year 1943, unless the contrary is indicated.ForemanBrown had only begun to work for the respondent as a night foreman of themachine shop on January 18, but about 2 years previousalsohad been a foreman tor therespondent.a Sothcottwas dischargedon February18.See discussionof "The alleged discrimina-tion against Sothcott,"infra. 32DECISIONS OF NAPLONL&L LABOR RELATIONS BOARDLuckey.He testified that on the night or early morning before the attemptby the Union to hold the meeting on February 14, he was working "a machineaway" from Luckey and overheard that portion of the conversation betweenLuckey and Superintendent Vallentine in which the latter said something "aboutthe coke stands being taken out" and the employees losing their rest periodsand coffee.Foreman Brown and Superintendent Vallentine both denied havingmade statements of the nature attributed to them by Van Hemelryck, Luckeyand Darlow as set forth above. In this connection, however, the undersignedwas impressed by the testimony of Jack H Petersen, hereinafter discussed, awitness called by the respondent.Petersen conceded, in his testimony, that awritten statement offered by the Board, and received in evidence by the under-signed, had been signed and given by him to a Board Field Examiner-prior tothe hearing.According to Petersen's written statement. both Foreman Brownand Superintendent Vallentine discussed the Union with Petersen "about anight or so before the Union meeting."Brown and Vallentine. according to thestatement, on that occasion talked to various employees in the shop. It recitedalso, that Brown came tip to Petersen and asked him what he had heard aboutthe Union and what he thought about it; that Brown agreed with a statement,made to him on that occasion by Petersen, that if the Union organized the plantthe respondent would possibly do away with rest periods and cigarette and"coke" machines; that later that night Petersen told Vallentine that he saw no-reason for a union in the respondent's plant, and that Vallentine told Petersen,he was of the same opinion as Petersen that there was no need of a union inthe respondent's plant.Petersen, when confronted with his signed statementduring his testimony, did not deny that the remaiks attributed by him to Brownand Vallentine, as set forth above, were madeHe conceded having talkedwith Brown and Vallentine about unions, but professed an inability- to remem-ber the substance cf the conversations.At one point in his testimony he con-ceded, however, that Vallentine. in it conversation with him at his machine,'had signified agreement with him that there were some plants where there was adefinite need for unions, but that,there was no need for a union in the respond-ent's plant.Under all the circumstances, the undersigned credits the testimonyof Sothcott, Van Hemelryck, Luckey, and Darlow, as set forth above, concerningthe statements attributed by them to Brown and Vallentine.The undersignedalso finds that Foreman Brown and Superintendent Vallentine made the re-marks to Petersen which be attributed to them in his signed statement, dis-cussed above.The Union's attempt to hold a meeting en February 14 was a failure. Onlythree employees attended.The next night, February 15, Sothcott spoke toBrown and Superintendent Vallentine in the plant, telling them that they had"practically scared the pants off all the boys in the shop," as only three of themhad appeared at the meeting. Sothcott testified that Brown excused himselfand went to lunch after this portion of the conversation, but that Vallentine, whocontinued the conversation, stated that there was no need of a union in the,respondent's plant, and that he "would like a chance to adjust wages, and getthe scale where it should be."Vallentine did not specifically deny making thisremark as testified to by Sothcott, although lie indirectly denied Sothcott's testi-mony, when he testified that he had "only had woods with one man in theplant . . . with regard to union activties."He stated that this employee wasJack Petersen, who has been referred to above. It is significant that one of7 Petersen denied in his testimony, that this conversation took place in Vallentine's office,as related in the statement. CLAY'T'ONMANUFACTURING COMPANY33the remarks made by Vallentine to Petersen,as found above,on the basis ofPetersen's testimony and signed statement,was likewise to the effect that therewas no need of a union in the respondent'.4plant.This evidence,which waselicited from Petersen,is corroborative of Sothcott's testimonythatVallentinemade a similar remark to him. The undersigned credits Sifheott's testimonyregarding this remark by Vallentine to him on February 15.Moreover,according to the uncontroverted testimony of Lloyd Bigger, a formeremployee in the respondent's sub-assembly department,one Merritt,'who hadsupervision over the employees in this department,during a lunch period inFebruary,stated to the employees in the department,that "if the union came inthere Mr.Clayton would close the shop down,"and that, in such an event,GeorgeWillett,' one of the employees in the department,would be the first employeeMerritt would eliminate.Further, according to Bigger's uncontroverted testi-mony, Merritt,,soon thereafter,interrogated Bigger as to whether Willett hadever talked to him about unions. The undersigned credits this testimony ofBigger.For a period of years prior to the hearing the respondent also had been interro-gating all applicants for employment regarding union matters,by means of awritten employment application,containing the questions:"DO YOU BELONGTO ANY LABOR UNION? Do you belong to any other organizations? If so,state which."These questions assume significance when considered in connectionwith the remarks and interrogation about union matters by various supervisoryemployees,as described above.Under these circumstances,such inquiry wouldreasonably be regarded by applicants for employment as an interference withunion activities.In another case the Board said regarding the use of a similarinquiry in an employment application :We regard the fact that prospective employees have been confronted with thequestion of their union affiliation upon applying for employment as clearlyinterfering with, restraining, and coercing the employees in the exercise ofthe rights guaranteed under the Act.10The undersigned finds, that by the statements of Brown, Vallentine, andMerritt, and by the use of the questions on the employment application form, asdetailed above, the respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act 11B. The alleged disertintnation against SothcottWilliam H Sothcott,mentioned above, was employed on the night shift inthe respondent'smachine shop as an inspector from September 10, 1942, untilhis discharge.The complaint alleges, that on or about February 18, 1943, therespondent discharged,and has at all times since refused to reinstate,Sothcott,Merritt did not testifyThe evidence of his supervisory authority was uncontroverted.° The allegations of disciimination against Willett were dismissed on the Board'smotionat the hearing, as stated above.The statement is here considered only in connection withthe allegations of interference,restraint and coercion.10Matter of Adolph Spalek and William J. Zrenclt.k, Co-partners,doing business asSpalek Engineering CompanyandSociety of Designing Engineers,Local 201,Federation ofArchitects,Engineers,Chemists and Technicians, CIO,45 N. L. R.B 1272, 1275.Althoughthe respondent offered evidence that it had hired Theodore W. Toenniges,an applicant whostated his union affiliation on the employment application,the undersigned is neverthelessconvinced and has found above that under all the circumstances the practice of usingthis form of inquiry was an unfair labor practice.11 The respondent offered evidence that a number of union members were on its pay roll,as indicating that it entertained no bias toward unions.The undersigned finds no meritin this contention.Moreover,the evidence indicates that the respondent did not learn aboutmost of these union memberships until the pendency of the hearing in the instant case. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause he joined and assisted the Union, and engaged in concerted activitieswith other employees for their mutual aid and protection.The respondentalleges in its answer, and contended at the hearing, that Sothcott was unwillingor unable to do the inspection work assigned to,him, by reason of his, age ,andphysical condition; that he made numerous and costly mistakes; and that hisposition has since been eliminated.Sothcott's work as an inspector consistedof doing spot inspecting of the products turned out by about 27 employees whooperated machines in the machine shop.On the first night of his employment,Donald Peck, mentioned above, and Carl Schmidt, another employee, held aconversation with Sothcott on the subject of unions. Scothcott, on that occasion,expressed himself as favoring unions, and on frequent occasions thereafter hesimilarly expressed himself to other employees in the plant."The circum-stances of Sothcott's preparation and dispatching of the letter to the Union onFebruary 8, 1943, have been detailed above.The text of this letter was asfollows :We the undersigned feel that your organization has an opportunity at thepresent time of organizing The Clayton Mfg Co.'s shop in Alhambra andhereby pledge ourselves to further same under the proper direction.On February 10, after receipt of this letter, William A. R. Smith, theorganizerfor the Union, called at Sothcott's home. Smith left some "Union cards"" withSothcott, and the two discussed plans for holding the union meeting the follow,ing Sunday. Sothcott passed out some of the cards at work that night. Fiveor six of them were returned to him signed. Sothcott's conversation with Fore-man Brown on February 13, when the former assumed responsibility for writingthe letter to the Union, and the conversation with Foreman Bi own and Superin-tendent Valletine on February 15, after the unsuccessful attempt of the Unionto hold a meeting of the employees, have been discussed above.At about 2 a in., on February 18, Brown came to Sothcott while the latterwas at work, and discharged him. Brown told Sothcott, on this occasion, thathe was being discharged for inefficiencySothcott asked if the discharge wasnot in fact for union activities with respect to the letter he had written.Browndenied to Sotlicott that the discharge was for that reason, whereupon Sothcottstated that it looked "kind of fishy." Sothcott's employment with the respondentwas terminated, accordingly, at the close of his shift on that date.The position of inspector on the night shift, in the machine shop was at thattime abolished.Brown, thereafter, not only continued as foreman, but alsoassumed the inspection duties which had previously been performed by Sothcott.The respondent, by distributing among other employees some of the duties form-erly performed by Brown, eliminated the use of a full time inspector on the nightshift.This new plan of operation was similar to that which it had been usingon the day shift for some time prior to Sothcott's discharge.Although it is thusclear, that the respondent eliminated Sothcott's position upon his discharge, theissue remains whether it discharged Sothcott for inefficiency and because his jobwas being eliminated or because of his union activity. If it discharged him forunion activity, the subsequent elimination of his position would be no defense.Sothcott s physical condition, during his employment, was such as to presentthe respondent with a problemHe, is 57 years old, weighs 240 pounds, and hasa foot ailment which causes him considerable suffering when it is necessary12There is nothing in the evidence to warrant the finding that this knowledge wasbrought to the attention of the respondent prior to February 13, when Sothcott had theconversation with Brown,hereinbefore referred to under Section III-A.32 Apparently the cards were membership applications. CLAYTON MANUFACTURING COMPANY35for him to be on his feet. Sothcott conceded at the hearing, " . . . I have agrowth growing on the heel bone, and when I am on my feet a lot I suffer ter-ribly.',,'About the middle of January, prior to his discharge, this foot ailmentcaused him so much discomfort that he was obliged to report to Vallgntinethat it was painful for him to stand on his feet.At the same time Sothcott alsocomplained to Vallentine about having some stomach trouble.Vallentine thensuggested that Sothcott adopt the practice of collecting at the machines thevarious pieces, gauges, and blue prints which had to be used in his inspectionwork, and sit at a bench while doing the actual inspectingSothcott adoptedthis practice, and a special bench was made and assigned to him for such use.Itwas not possible, however, for him to do all the work in this fashion.Heconceded in his testimony that the procedure was not always practicable.Brown, who had become night foreman of the machine shop on January 18,1943," testified that he discovered Sothcott's work was unsatisfactory about aweek later.Brown mentioned in his testimony various items of Sothcott's in-spection work which he regarded as unsatisfactorily done, and further testifiedthat he had talked to Sothcott on repeated occasions between that time and thedate of Sothcott's discharge about various items of inspection work which Browndeemed unsatisfactory."Vallentine testified, moreover, that at the time Soth-cott mentioned his foot and stomach ailments, he told Sothcott that too manyparts were being checked incorrectly.Sothcott denied in portions of his testi-mony that any of his superiors had expressed dissatisfaction with his work untilBrown did so when discharging himHe conceded at another point in his testi-mony, however, that early in February, Vallentine had told him that he was"no inspector."As there is no evidence that the respondent had knowledge ofSothcott's union activity until February 13, when he discussed the letter incidentwith Brown, it is reasonable to conclude on the basis of Sothcott's own testimonythat Vallentine's criticism of Sothcott's work on that occasion was before therespondent acquired this knowledge.The undersigned so finds.Under all thecircumstances the undersigned is also convinced and finds that Brown had madesome criticism of Sothcott's work before the latter wrote the letter to the Union."Apart from the actual fault found by the respondent with Sothcott's work,the evidence raises serious question, moreover, as to his qualifications for doinginspectionwork.Prior to his, employment with the respondent he had noexperience as an inspector.He testified that his experience as a machinistqualified him for such work, but conceded on cross-examination, that he hadnot worked at his trade as a machinist for about 15 years prior to his employ-ment by the respondent 17It is significant that neither Peck nor Schupbach, who along with Sothcottsigned the letter sent to the Union on February 9 as related above, was there-after discharged.The respondent, after the latter incident, was active inSee footnote5,supra.1sBrown testified, that about a week after January 18 when he became foreman, he noticedSothcott's work was unsatisfactory and be talked to Sothcott about some pipe threads whichwere improperly inspected ; that he thereafter talked to Sothcott six or seven times aboutthe matter of defectively inspected pipe threads ; that the night before Sothcott's release hetalked to Sothcott about a faultily inspected tank valve flange ; that the night of Sothcott'sdischarge he spoke to the former about some pump heads that "had gone through and hadto come back and be re-worked"; that there had been similar previous difficulty with this,and also another type of pump head ; and that he had asked Sothcott several times to makeperiodic inspections,as Brown did not think Sothcott was "doing a very good job of it."16 Sothcott was given an increase in pay about the time of his discharge.As suchincreases were'more or less routine after a few months of employment, Sothcott's, increaseis uninauressive as an indication that the respondent regarded him as efficient.17 Sothcott'swork, for several years prior to his employment with the respondent, hadbeen that of a proof reader for several newspapers. 36DECISIONS OF NAiPLO' AL LABOR RELATION'S BOARDobtaining a draft deferment for Peck, 8 who ultimately, on or about May 25, -1943,left the respondent's employment to enter service in the armed forces of theUnited States.Schupbach, similarly, was not discharged, but left the employof the respondent on his own accord on or about February 26, 1943. At thattime, the respondent's plant manager, Ethert M. Barrett, tried to persuadeSchupbach not to leave the respondent's employ.The sequence of events, as set forth above, creates grave suspicion thatSothcott may have been discharged for union activity.The anti-union remarksof the respondent's supervisory employees, as detailed above, make it impossiblefor the undersigned to conclude that Sothcott's superiors were friendly to theUnion.However, the undersigned is convinced from the evidence that therespondent was dissatisfied with Sothcott's work, and had on some occasionscriticized it before he wrote the letter to the Union and engaged in other unionactivity.The undersigned is further convinced that Sothcott's physical inabilityto move about the plant with facility in the course of his inspection work pre-sented a worrisome problem to the respondent.Moreover, the respondent'sattempt to keep in its employ both Peck and Schupbach, who jointly withSothcott had signed the letter written to the Union, is significant.The under-signed finds that the respondent has not discriminated in regard to the hireand tenure of employment of Sothcott.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate and substantial relation to trade, traffic and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend-that the respondent cease and desist therefromand take certain affirmative action which the undersigned finds necessary toeffectuate the policies of the Act.Upon the foregoing findings of fact and upon the entire record in the case theundersigned makes the following:CONCLUSIONS OF LAW1.United Electrical, Radio and Machine Workers of America, affiliated withthe Congress of Industrial Organizations, is a labor organization within themeaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.The foregoing unfair labor practices are unfair labor practices affecting,commerce within the meaning of Section 2 (6) and (7) of the Act.4.The respondent has not discriminated in regard to the hire and tenure ofemployment of William H. Sothcott.l8The respondent helped effect two such deferments for Peck, but only one after theunion activity in February. It is clear that the respondent had knowledge of Peck's unionactivity.It is doubtful, however, that the respondent had such knowledge as to Schupbach,as there isno direct evidence of it. CLAYTONMANUFACTURING COMPANYRECOMMENDATIONS37Upon the basis of the foregoing findings of fact and conclusions of law theundersigned hereby recommends that the respondent Clayton ManufacturingCompany, Alhambra, California, its officers, agents, successorsand assigns shall:1.Cease and desist from interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representMives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Post immediately in conspicuous places in its plant and maintain for aperiod of at least sixty (60) consecutive days from the date of posting noticesto its employees stating that the respondent will not engage in the conduct fromwhich it,,., is recommended that it cease and desist in paragraph 1 of theserecommendations ;(b)Notify the Regional Director for the Twenty-first Region in writingwithin ten (10) days from the date of the receipt of this Intermediate Reportwhat steps the respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.It is further recommended that the complaint be dismissed insofar as italleges that the respondent discriminated in regard to the hire and tenure-ofemployment of William H. Sothcott.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entryof the order transferring the case to the Board, pursuant to Section 32 ofArticle II of said Rules and Regulations, file with the Board, RbchambeauBuilding,Washington, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to anyother part of the record or proceeding (including rulings upon all motionsor objections) as he relies upon, together with the original and four copies ofa brief in support thereofAs further provided in said Section 33, should anyparty desire permission to argue orally before the Board, request therefor mustbe made in writing to the Board within ten (10) days fromthe date of theorder transferring the case to the Board.WM. B. BARTON,Trial Examiner.Dated August 27, 1943.